UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

JANE DOE, parent and next of friend

of MARY DOE, a minor in and for her

own behalf and in their own right,
Plaintiffs,

V.

CITY OF PAWTUCKET, RHODE
ISLAND,` PATTI DiCENSO,
SUPERINTENDENT OF
PAWTUCKET SCHOOL
DEPARTMENT, in her official and
individual capacity§ PAWTUCKET
SCHOOL COMMITTEE and
Pawtucket School Coininittee
l\'leinbers! Gerald Charbonneau,
Chair, Michael Araujo, Joanne Bonollo,
Erin Dube, John J. Crowley, JoSeph
Knight, and Elena Vasquez, in their
official capacity; LINDA GIFFORD,
SCHOOL PRINCIPAL OF
PAWTUCKET LEARNING
ACADEMY, in her official and
individual capacity,` DAVID MORTON,
in his official and individual capacity;
'i‘HOMAS J. ANDERSON, in his
official and individual capacity§
KAREN DUBE, in her official and
individual capacity.' ELIZABETH
VELIS, in her official and individual
capacity§ LEE RABBIT, in her official
and individual Capacity; KERRI DAY,
in her official and individual Capacity;
SUSAN HALL, in hei1 official and
individual capacitij MICHAELA
FRATTARELLI, in her official and
individual capacity,` CHRISTOPHER
SWICZEWICZ, in his official and
individual capacity§ and SHAUN W.
STROBEL, PAWTUCKET CITY

VVVV\.,/\\_/\_/\_/\_/\_/\_/\_/\_/\_/\.,./\_/\_/\_/\_/\,.,/\_/\_/\_/\_/\_/\_/\_/\_/\_/\_,/\_/\_/\_/\_/\_/\_/\_/\JVVV

C.A. No. 17'365'JJM'LDA

 

 

TREASURER; and unknown Richard )
and Rita Roes, )
Defendants. )

)

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., United Statcs District Judge.

Defendants have jointly moved to dismiss Plaintiffs’ Third Alnendod
Coniplaint. ECF No. 73. For reasons set forth beloW, the Court GRANTS Defendants’
niotion.

l. BACKGROUND

Plaintiffs, Mary Doe (“Mary”), a minor, and Jane Doe, her mother and next of
friend, brought this action alleging various federal and state law claims against the
City of Pawtucket, the PaWtucl<et School Colnniittee and its ineinbers,
Superintendent of School, Patti DiCenso, Principal of the Pavvtucl§et Learning
Acadeniy, Linda Gifford, and additional teachers and members of the Pa\vtucket
Learning Acadeiny (“PLA”) staff, regarding alleged incidents of sexual assault. At all
relevant tilnes, l\/Iary Was a student at the PLA, a federally funded school in the City
of PaWtucket for students With disabilities and students treated as disabled students
ECF No. 57 at 1|1[ 17, 24. The Colnplaint involves five allegations of sexual assault!

Allegation 13 Mary alleges that she Was raped, assaulted, and molested for two
years at the PLA. ]d. at 1[ 26. The allegations include that during school hours and

other occasions, “at or on the Way to and from gym classes, during class hours,n

 

unnamed students Would “grab at,” “butt slap,” and “grope” Mary, and “mal<e sexual
remarks and suggestions to her,” while Defendants “stood by.” I(I. at il 27.

Allegation 23 l\flary alleges that in April 2016, a “male gym student got behind
[l\/.[ary], and simulated sexual fornication by rubbing his genitalia area against
ll\dai‘y’sl clothed anal area, in front of the gym teacher and class.” [d. at 1[ 30. rl`he
Coinplaint also includes that “lalt that time, [the gym teacherl and/or the school
contacted the police.” [d.

Allegation 33 Mary alleges that in May 2016, a student raped her in the school
bathroom. Ir]. at 1[ 35. The Complaint continues that Principal Gifford asked l\/[ary
if she “had sex With lthe studentl?” and “took no further steps” \vhen Mary answered
yes. fd. at il 38.

Allegation 45 Mary alleges that in June 2016, a student at the school, lvander
DeBurgo, sexually assaulted her in the school \vhile she was Waiting for her father to
pick her up. fd. at 1|1| 50, 57.‘ The Complaint includes that Principal Gifford and
other teachers directed Mr. DeBurgo to leave the building [d. at 111{ 43, 50. After
being directed to leave, l\’ir. DeBurgo unlawfully re“entered the building [d. at ‘|l 53.
l\’lr. DeBurgo entered Defendant Thomas Anderson’s classroom and he told Mr.
DeBurgo to leave. ]d. at 11 4'7. Mary left Mr. Anderson’s classroom and Was found in

the bathroom With Mr. DeBurgo by l\/Irs. l\'chaughlin. ]d. at il 11 5()`, 61'65.

 

1 Mr. DeBurgo Was convicted on May 3, 2017 of first'degree child niolestation.
ECF No. 57 at 1| 74.

 

The Complaint alleges that all Defendants knew of Mr. DeBurgo’s propensity
for sexual assault and that Superintendent Patti DiCenso conspired with Assistant
Superintcndent Lee Rabbit and Dean Christopher Swiczewicz to keep the matter
quiet. _7([. at llll 40, 42, 68.

Allegation 51 lVlary alleges that in April 2017, a faculty member, David l\'lorton,
“smacked and grabbed her butt...” [d. at ‘i[ 78. The Complaint also alleges that before
the incident, Defendants DiCenso, Rabbit, Gifford, Swiczewicz, and Anderson “had,
for some time, known of’ incidents where l\/lr. l\'Iorton touched and tapped the inner
thigh of three other students Id.

II. S'l`ANDARD OF REVIEW

To survive a motion to dismiss for failure to state a claim under Federal Rulc
of Civil Proceduro lZ(b)(G), Mary must present facts that make her claim plausible
on its face. See Be]]/lt]. C'Olp. V. Tr#VOHIblI/, 550 U.S. 544, 570 (2007). rl‘o determine
plausibility, the court must first review the complaint and separate conclusory legal
allegations from allegations of fact. See RO(/M;g'uez']i’.eves V. ]lJO]Iha'Rod)'l;guez, 711
F.3d 49, 53 (1st Cir. 2013). Next, the court must consider whether the remaining
factual allegations give rise to a plausible claim of relief See 1'([.

To state a plausible claim, a complaint need not detail factual allegations but
must recite facts sufficient at least to “raise a right to relief above the speculative
level...” TWO!))I)]y, 550 U.S. at 555. A pleading that offers “labels and conclusions” or
“a formulative recitation of the elements of a cause of action” will not suffice AS])cz'Oft

V. fqba], 556 U.S. 662, 678 (2009). Nor does a complaint suffice if it tenders “naked

 

assertionlsl devoid of further factual enhancement.” Id. (quoting TWQm/)]y, 550 U.S.
at 557); See also Soto'Torz'es V. ]d'atjce]]l', 654 F.2d 153, 159 (1st Cir. 2011) (holding
that combined allegations, taken as true, “must state a plausible, not a merely
conceivable, case for relief.”).

lll. DISCUSSION

A. The Complaint Fails to State Any Substantive Allegations Against
Defendants Elizabeth Velis, Kerri Day, Susan Hall, and Michaela
Frattarelli.

l\/lary does not make any substantive allegations against Defendants Velis,
Day, Hall, and Frattarelli.2 A complaint must have factual content that allows the
Court to draw reasonable inferences that a specific Defendant is liable for the alleged
misconduct See [qba], 556 U.S. at 678. '1`0 draw an inference, the complaint must
allege facts linking each Defendant to the grounds on which that Defendant is
potentially liable See jd.

Dcfendants Velis, Day, Hall, and Frattarelli are listed only in paragraph 12 of
the Colnplaint as PLA personnel and in paragraph 22 of the Complaint as teachers
Beyond the cursory references, there are no substantive allegations or facts linking
any of these Defendants to the grounds on which they are potentially liable. F or these

reasons, the claims against these Defendants are dismissedl

 

2 Plaintiffs fail to address this argument in their opposition to Defendants’
Motion to Dismiss.

 

B. The Title IX Claim (Count I) Fails

ln Count l, l\/lary sues Defendants under Title lX of the Education
Amendments of 1972 (“Title IX”). See 20 U.S.C. §§ 1681, et Seq. l\’lary alleges that
the Defendant School District violated her rights when it “continued to subject
[l\/laryl...to sexual harassment based on her sex” and “failed to promptly and
appropriately respond to the sexual harassment and assaults...” ECF No. 57 at jlll
81, 82. Title lX provides that “[nlo person in the United States shall, on the basis of
sex, be excluded from participation in, l)e denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal financial
assistance.” 20 U.S.C. § 1681(a).

1. The Title IX Claim Fails Against All lndividual Defendants.

Courts have limited claims under Title IX to suits against grant recipients and
held that Title IX does not authorize “suit against school officials, teachers, and other
individuals.” Er'a.zjez' V. Fajz'}la Ven Sc]i. Comm., 276 F.3d 52, 65 (1st Cir. 2002). Here,
no individually named defendant is a recipient of federal fundingl Accordingly, Title
lX claims against all individual Defendants are dismissed

2. The Title IX Claim Fails to Set Forth Facts to Establish the Required
Elements of Notice, Severity, and Deliberate lndifference.

A recipient of federal funding can be liable under Title lX if “its deliberate
indifference subjects its students to harassment.” Doe V. Bror-W) Unjvel'sjty, 896 F.3d
127, 130 (1st Cir. 2018) (citing 133ij V. Mom'c)e Uty. Bd. ofE(/uc,, 526 U.S. 629, 644
(1999)). To establish such a “deliberate indifference” claim, l\/lary must set forth

sufficient plausible facts that would show that (l) she was subject to “severe,

 

pervasive, and objectively offensive” sexual harassment,' (2) the harassment caused
her to be deprived of educational opportunities or benefits; (3) the Defendants were
aware of this harassment in (4) its programs and activities and (5) its response, or
lack thereof, to the harassment was “clearly unreasonable.” Pol'to v. Tc);-W) of
T€W!rsbmy, 483 red 67, 72-73 (1st cna 2007).
a. Allegation 1

l\/lary alleges that she was raped, assaulted, and molested for two years at the
PLA and that all Defendants “knew or should have known” about it. ECF No. 57 at
‘1[ 26. The allegations read as generalized assertions that “ldl uring school hours and
[diversel occasions co'student(s) would grab at her buttocks, harass her, threaten
her, sexually discriminate against her, and make sexual remarks and suggestions to
her...” _Td. at 1[ 27. Mary also alleges that she was subjected to several sexual
incidentsl at or on the way to and from gym classes, during class hours, where she
was “butt slapped” and/or groped by male and female students fd. at il 28.

The allegations here however do not set forth plausible facts of knowledge by
PLA officials l\/Iary does not allege that she reported the acts or that any school
official saw them. lnstead, she alleges that the “defendant school and litsl personnelH

J}

were “armed with knowledge of such sexual assaults... [d. These generalized
assertions are insufficient Iqba], 556 U.S. at 678 (“naked assertionlsl devoid of
further enhancement” are not sufficient); see Po][al'd V. G'eoi;gefol-Vn Sc]). Djsl.”., 132

F. Supp. 3d 208, 231 (D. l\/lass. 2015) (holding that undetailed and conclusory

assertions that defendant had knowledge were insufficient to establish notice)§ See

 

also Doe V. Bradsh.aw, 2013 WL 5236110, at “"11 (D. l\flass. Sept. 16, 2013) (dismissing
portion of a Title lX claim based on knowledge of harassment because plaintiffs
offered only conclusory allegations).

The Complaint also alleges that “Defendants superintendent and school
principal had or should have had knowledge of this sexual assault, as well as other
sexual assaults referenced herein.” fd. at ll 31. Courts have rejected constructive
knowledge and held that Title IX recipients must have actual knowledge of the
harassment See Davjs, 526 U.S. at 650; G’ebser V. Lago Vi'sta hidependent Sc})oo]
Djs.¢., 524 U.s. 274, 289 (1993).

Having failed to plead any plausible facts of knowledge on the part of the school
officials, l\’lary necessarily did not set forth any fact to establish “deliberate
indifference” by any school official in response to the alleged harassmentl

b. Allegation 2

Mary also alleges that in or about April 2016, in physical education class, a
male student “got behind ll\/laryl, and simulated sexual fornication by rubbing his
genitalia area against [l\/Iary’sl clothed anal area, in front of the gym teacher and
class.” ECF No. 57 at ll 30. W hile the allegations include that the “gym teacher and
the Defendant superintendent and principal, knowing of the incident, failed to take
any action to comport with Title lX and/or state law and/or City Policy for a safe
school and protection of ll\/laryl,” l\flary admits that “she and/or the school contacted

the police .” [d.

 

Mary does not show how the Defendants’ response was deliberately indifferent
By admitting that the incident was reported to the police, the allegation suggests the
very opposite Sce Da VJ`S, 526 U.S. at 648 (holding that funding recipients in the Title
IX context are deliberately indifferent to acts of stuclent~on'student harassment only
where the recipient’s response to the harassment is clearly unreasonable). Mary has
failed to allege with plausible facts that the response, or lack thereof, to the
harassment was “clearly unreasonable.” Po)'to, 488 F.3d at 7 2'7 3.

c. Allegation 3

Mary alleges that in or around l\’lay 2016, a PLA student raped her in the
school bathroom. [d. at ll 35. The Complaint asserts that the day after the alleged
incident, Principal Gifford approached Mary and asked her “l heard you had sex with
lthe studentl?`l fd. at ll 38. Mary also claims that she answered “Yes,” and Principal
Gifford took no further stepsl Id.

Plaintiffs themselves contradict this allegation of knowledge on the part of
Principal Gifford. The medical report submitted by the Plaintiffs (ECF No. 80,
Plaintiffs’ Ex. B3 at 10) and the police report submitted by Plaintiffs (Plaintiffs’ Ex.
Bl) both show Mary denying that anything sexual had taken place between her and

the student, including to Principal Gifford.3 Despite the alleged interaction between

 

3 Plaintiffs offered the documents to bolster their argument against
Defendants’ motion to dismiss See COm]ej/' v. ’j’OWN ofRou/']ev, 296 F. Supp, 3d 327,
331 n.2 (D. l\flass. 2017) (noting materials offered in support or opposition to a 12(b)(6)
motion to dismiss may be considered without converting the motion to one for
summary judgment) (citing Wattez'son v. Page, 987 F.2d 1, 3'4 (1st Cir. 1993)).

 

hilary and Principal Gifford, the facts of limited disclosure fail to constitute sufficient
plausible facts to make the Committee responsible for a Title IX violation
d. Allegation 4

Mary alleges that on June 7 , 2016, hli'. DeBurgo sexually assaulted her in the
school. l\/Iary does not set forth facts that if proven would show that the Committee
was deliberately indifferent to it so that its response was r‘clearly unreasonable.” See
Poi'to, 488 F.Bd at 72'73. The Complaint alleges that l\/lrs. l\fchaughlin, the school
secretary, found Mary in the bathroom with l\/lr. DeBurgo after learning from l\flr.
Anderson that he thought l\”lary was with l\flrs. l\’chaughlin. ECF No. 57 at jlj[ 41,
61'66. l\llary does not allege that she reported what happened when she was found,
or that there were any visible signs of what had occurred. No plausible allegations
support liability by any school department personnel for this awful action by a co~
studentl

l\/loreover, the Complaint admits that the day after this incident, “the
Pawtucket Police Department, in accordance with City and Scheol policy, interviewed
the minor plaintiff...” ECF No. 57 at ll 7 3. The Committee’s actions in discovering
and reporting the matter to criminal investigators runs counter to the claim of
deliberate indifference See Soper V. Hol)en, 195 F.3d 845, 854 (6th Cir. 1999)

(contacting authorities negates allegation of deliberate indifference).

10

 

e. Allegation 5

l\flary also alleges that in April 2017, a faculty member “smacked and grabbed
her butt,” and that Defendants knew about it.“1 ECF No. 57 at ll 78. The Complaint
does not set forth facts showing that the Committee was deliberately indifferent to
her 'l‘itle IX rights There are no allegations, for example, that school officials did not
act against the teacher or did not end the employment relationship. lnstead, l\flary
admits that l\'lr. l\/lorton was prosecuted for these actionsl ECF No. 57 at ll 78((0.

C. The Title VI Claim (Count Il) Fails

l\’lary alleges that Defendants violated 'l`itle VI of the Civil Rights Act of 1964.
'l‘itle V l provides that “lnlo person...shall, on the ground of race, color, or national
origin, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any program or activity receiving Federal financial assistance."
42 U.S.C. § 2000d Fii'st, no individual Defendant can be liable because 'l`itle Vl does
not provide for individual liability. See Po]]ard, 132 F. Supp. 3d at 229'30; see also
W]Ji'tlfr'e]d V. Noti'e Dame jl{jdd]e Sc])., 412 Fed. Appx. 517, 521 (3d Cir. 2011)§ Pi’jce
che/. Pl'l'ce v. La. Dep’t efE'(/uc., 329 Fed. Appx. 559, 561 (5th Cir. 2009); Bzzc])azian
v. thy ofBo./z'var; 99 F,3d 1352, 1356 (6th Cir. 1996); S})otz V. Cijy ofP]antatjon, 344
F.3d 1161, 1171 (11th Cir. 2003). Therefore, the Court dismisses the individuals as

defendants in Count Il.

 

“ The Title lX Count appears premised only on sexual harassment perpetrated
by other students, but the Court reads the Complaint generously. ECF No. 57 at ll
Sl.

11

 

Second, l\/lary does not allege any facts showing intentional discrimination
because of her race. See C'O]ie_rz V. Bz'own Unjv., 101 F.3d 155, 167 n.1 (1st Cir. 1996)
('l`itle Vl prohibits discrimination because of race, color, national origin). 'l`here are
no allegations for example, that school officials treated similar allegations of a
student of another race differently 'l`here is no mention of race in the Complaint. As
a result, l\f[ary’s Title Vl claim fails

D. The Rehabilitation Act Claim (Ceunt lll) Fails

l\/lary alleges that Defendants violated Section 504 of the Rehabilitation Act,
29 U.S.C. § 794. First, no individual Defendant can be liable because they do not
receive federal fund as individuals See flb/cdo'C'()]on v. Pucrto }?.jce, 812 F. Supp. 2d
110, 117 (D.P.R. 2011). The claim also fails because l\/lary has not alleged that she
suffers from a physical or mental impairment that limits a major life activity. See
Cook V. State 01"}?.[., Dep’t ofMenta] Hea]t}i, Hetardatjon, & Hosps., 10 F.3d 17, 23
flat Cir. 1993). Mary also does not set forth facts showing that she exhausted her
administrative remedies See Wel)er V. Cl'anston Pub. Sc]). Colmn., 245 F. Supp. 2d
401, 409'10 (D.R.I. 2003) (holding that local education authorities are in a better
position than a federal court to determine whether a student has been deprived of a
free appropriate public education guaranteed by Section 504 regulations). The

Reliabilitation Act Claim therefore fails

12

 

E. The Constitutional Claims (Counts IV & V) Fail

The Court interprets Counts lV and V as allegations of Equal Pretection
Clause and Due Process Clause violations under 42 U.S.C. § 1983. Count lV alleges
a violation of the Equal Protection Clause and references sexual harassment and
practices instituted or allowed that “constituteldl disparate treatment of female
students and, more particularly of the minor plaintiff.” ECF No. 57 at ll 95, 99. l\/lary
also alleges that all Defendants violated her right to substantive due process by
“failing to protect her from physical, sexual, mental, and emotional abuse. . .” ]d. at ll
93. ln Count V, l\flary alleges an Equal Protection Clause claim that Defendants
Superintendent DiCenso and Principal Gifford “should have known that their
response to the aforesaid sexual assault allegations must comply with the 'l`itle lX’s
promulgated implementing regulations[,l” and that the Committee failed to
“supervise and train.” ]d. at § 109

Section 1983 “is not a source of substantive rights but a method for vindicating
federal rights elsewhere conferred.” Bakei' v. Mc()o]]an, 443 U.S. 137, 145 n.3 (1979).
To plead a viable claim under section 1983, the Complaint must allege both a
violation of a right secured by the United States Constitution or laws, and that the
alleged deprivation was committed by a person acting under color of state law. See
Doe V. CO]um[)ja-Brazorja hidep. Sc]l. Djsé. by cfr through Bd. 01"7‘1‘£13£€€, 855 F.3d

681, 687 (5th Cir. 2017). Both Counts lV and V do not state a constitutional claiin.

13

 

1. The Equal Protection Clause Allegations Fail to State a Claim
l\flary’s claims that Defendants violated her equal protection rights by
inadequately protecting her from and responding to sexual harassment must be
dismissed because she did not adequately allege that she Was afforded some different
level of protection from harassment than her peers as a result of her membership in
a protected class The Equal Protection Clause “prohibits a state from treating
similarly situated persons differently because of their classification in a particular
group.” ji/[u]ez'o¢€arrj]]e V. ROman¢Helvia’ndez, 790 F.3d 99, 105-106 (1st Cir.2015).
To state a § 1983 claim based on violations of the Equal Protection Clause, a plaintiff
“niust allege facts plausibly demonstrating that compared With others similarly
situated,” the plaintiff Was “selectively treated...based on impermissible
considerations such as race, religion, intent to inhibit or punish the exercise of
constitutional rights, or malicious or bad faith intent to injure a person.” ]d. at l()($.
Typically, a plaintiff asserting an Equal Protectien Clause violation “must identify
his putative cemparators” to make out a threshold case of disparate treatment See
H¢'HTOH V. TOWH ofE‘allffjjzi, 660 F.3d 581, 537 (1st Cir. 2011); T]Jomas V. FbWH 01""
C}ie]msfol'd, No. 16'11689 (PBS), 2017 U.S. Dist. LEXIS 115590, at ""38'89 (D. Mass.
July 25, 2017) (failure to identify any “similarly situated comparator forecloses equal
protection claim”).
Here, l\’lary does not allege any facts or address the argument in their

opposition that any defendant treated the alleged harassment of her differently than

any other student, let alone that the treatment was because of her membership in a

14

 

protected class. The insufficient allegations require dismissal of the Equal Protection
Cla use claims.
2. The Due Process Clause Allegations Fail to State A Claim

l\/lary also alleges that all Defendants violated her right to substantive due
process under the Fourteenth Amendnient to the United States Constitution. ECF
No. 57 at ‘l| 93. 'l`he relevant inquiry here is whether Mary has pleaded plausible
allegations of any conscience'shocking behavior by the Defendants that led to the
alleged injury. The Court finds that the answer is no.

First, l\/lary’s allegations of sexual abuse by students do not state a due process
clause claim because students are not state actors As for this claini, l\/lary
emphasizes that the rape and sexual molestation of a “13 or 14'year'old student by
older males” in “a school bathroom” is shocking “to the contemporary [consciencel...”
ECF No. 78 at 63. But the Substantive Due Process Clause protects individuals from
abuses of governmental power. Generally, it imposes no constitutional duty on the
school to protect students from harm inflicted by other students See [)eS/)aney V.
W)'Jmebagv C'()zmt_y Dep't OfSocja] Servs., 489 U.S. 189, 196 (1989); see also B)'z`(/g'es
V. Scl"anton Sc!). Dl'st., 644 F. App’x 172 (3d Cir. 2016) (holding that no substantive
due process claim for peer'on'peer harassment because no special relationship
between student and district),' llfal’cum eXre]. C. V. V. Bd. ofEduc. ofBjooni'Carm]]
Loca] Sc}i. Djst., 727 F. Supp. 2d 657, 673 (S.D. Ohio 2010) (failing to find a

substantive due process claim based on a failure of school officials to prevent student

 

on'student sexual harassment); ]l/[org‘an V, Bend'La Pj;ze Sc]i. Djst., No. CV'07'173'
S'l‘, 2009 WL 312423, at *10, n. 25 (D. Or. Feb. 6, 2009) (same).

l\flary also rests her substantive due process claim on the allegations that l\/lr.
l\loi'toii “smacked or grabbed ll\/Iary’sl butt” on one occasion. ECF No. 57 at ll 78.
Under _/1/[0110]], a municipality cannot be liable foi1 its employees alleged constitutional
violations under a theory of respondeat superior§ it can only be liable when the
violation arises from, or is caused by, a governmental policy or custom. 486 U.S. at
090'95. Likewise, supervisory officials, such as the school officials here, cannot be
held vicariously liable under § 1983. Supervisory liability exists only Where “(1) there
is subordinate liability, and (2) the supervisor’s action or inaction was ‘affirmatively
linked’ to the constitutional violation caused by the subordinate.” Aponte jl{atos v.
TO]ec/o Davi`]a, 135 F.Bd 182, 192 (1st Cir. 1998). rl`he causal link between the
supervisor action or inaction and the subordinate wrongdoing must be tightf
“Deliberate indifference will be found only if it would be manifest to any reasonable
official that his conduct was very likely to violate an individual’s constitutional
rights.” Pjneda v. 7190111€}’, 533 F.8d 50, 54 (1st Cir. 2008). ln Ljpsett, the First
Circuit held that summary judgment was inappropriate when the plaintiff told her
supervisors she was being sexually harassed and neither supervisor “took any steps
whatsoever to investigate those allegations.,.” and noted that the inaction “could be
found to be gross negligence amounting to deliberate indifference.” Li])s'e.tt, 864 F.2d

at 907.

16

 

l.\/lary alleges that Defendants “had for some time, known of’ incidents in which
l\'lr. Morton had “touched” or “tapped” the thigh of a student or students and made
lascivious comments to another student, ECF No. 57 at ll 78.5 llowever, l\flary does
not allege the tight causal link between any alleged knowledge on the part of the
Defendants and the conduct of Mr. l\'lorton or that the response upon knowledge of
the incident was deliberately indifferent lndeed, l\’lary admits that l\flr. l\/lorton was
criminally prosecuted because of the alleged interaction with l\flary. ECF No. 57 at ll
78(d). The facts as pleaded do not support a substantive due process violation

3. The Failure to Train Claim (Count V) Fails to State A Claim

l\/lary also alleges a violation of the Equal Protection Clause under § 1988 that
Superintendent DiCenso and Principal Gifford “should have known that their
responses to the aforesaid sexual assault allegations must comply with the Title lX’s
promulgated implemented regulationsl,l” and that the Defendant School Committee
violated her rights by failing to “supervise and train” in “mandated investigative
requirements.” ECF No. 57 at 1|1| 108, 109. Only where a “municipality’s failure to
train its employees in a relevant respect evidences a deliberate indifference to the
rights of its inhabitants can such a shortcoming be properly thought of as a city policy
or custom that is actionable under § 1983.” C'jty ofCantOn, O]n'o V. Harr!'$, 489 U.S.

373, 389 (1989).

 

5 Mary also alleges other incidents involving Mr. l\/lorton but she does not allege
that any Defendant knew about these incidentsl ECF No. 57 at ll 78(iv)'(v).

17

 

l\/lary has not pleaded a facially plausible constitutional claim. 'l`liere is
therefore no foundation for her “failure to train” assertion.
F. The Retaliation Clairns (Counts Vl and VII) Fail

1. The Retaliation Claim Against the Committee, Mrs. Gifford, Mrs.
DiCenso Fails

ln Count Vl, Mary alleges that the Committee, Principal Gifford,
Superintendent DiCenso, and others retaliated against her for bringing this lawsuit
by delaying her placement in a private school. ECF No. 57 at ll 112. The claim fails
as l\/lary does not set forth facts showing material adverse action because of the
alleged retaliation

l\'lary does not plead enough facts to show that she suffered adverse action
because of alleged retaliation The Complaint alleges that Defendants retaliated
against Mary by delaying her placement in private school and not obtaining promptly
proper transportation and books ECF No. 57 at 1[ 112. However, Mary began school
at a private school of her choosing at the expense of the Committee one day after the
school’s opening day in September 2017 and received academic books and inz_iterials
at the Committee’s expense within days of enrollment ECF No. 73‘1 at 45. rl`he
Colnplaint lacks the necessary facts showing that l\/lary suffered any injury because
of any alleged retaliation

2. The Title IX Retaliation Claim Fails

ln Count Vll, l\flary brings a retaliation claim against the City under rl`itle IX.
'l‘o successfully plead a Title IX retaliation claim, l\/lary must plead factual allegations

showing that (1) she engaged in activity protected by 'l`itle lX,' (2) the alleged

18

 

retaliator knew of the protected activity§ (3) the alleged retaliator undertook some
action disadvantageous to her; and (4) a retaliatory motive played a substantial part
in prompting the adverse action. Fiazjez', 276 F.3d at 67. Mary alleges that
“defendant City, acting through its attorney retaliated against ll\/laryl
by...reduc[ingl. ..the violation of the l\/linor Plaintiff’ s by second degree sexual assault
by l\'lorton to a misdemeanor...” ECF No. 57 at 1[ 115. Yet the decision of whether to
prosecute and what charges to file rests entirely in the prosecutor’s discretion Sec
State V. 7}73011, 794 A.2d 465, 468 (R.l. 2002). 'l‘here is no Title IX retaliation claim
against any of the named defendants

G. Supplemental Jurisdiction of State Law Claims

The Court keeps supplemental jurisdiction over l\/lary’s remaining state law
claims because (l) the federal and state claims are “interconnected,” and (2) retaining
jurisdiction supports the interests of fairness and judicial economy. See Roc]ie r/.
Jo}m Hancock]l{ut. le‘"e fns C'o., 81 F.Bd 249, 256'57 (1st Cir. 1996) (citing 28 U.S.C.
§ 1367(@)(3)).

1. The Right to A Safe School Claims (Counts Vlll and IX) Fail

ln Counts V ll and IX, l\/Iary seeks money damages based on her assertion that
Defendants did not provide a “safe school” under R.l. Gen. Laws § 16'2'17. ECF` No.
57 at 1|1[ 117'25. R.l. Gen. Laws § 16'2'17 sets forth the circumstances under which
schools may suspend “disruptive” students who persistently create unsafe school

conditions That said, no Rhode lsland court has found that the statute provides for

19

 

a private cause of action against municipal or individual Defendants. The claims
relying on R.l. Gen. Laws § 16'2'17 therefore fail.
2. The Negligence Claims (Counts X and XI) Fail

l\/lary alleges two counts of negligence against Defendants. ECF No. 57 at ‘l|‘|l
126'37. ln Count X, she claims that all Defendants breached the “common law duty”
to protect her from the tortious and/or criminal acts of third parties. ]cf. at 1111 127'
28. In Count Xl, she claims that all Defendants breached a “generalll duty to protect
her from harm and/or injury and/or to protect her from the wrongful acts of others.”
]d. at 1111 133~34. 'l`he negligence claims do not state a claim upon which relief can be
granted

First, the individual Defendants cannot be held liable to a third party for acts
performed within the scope of their employment See Kennet V. ]l/L'u‘quls, 798 A.2d
416, 418 (R.l. 2002) (“lilt has long been settled that an agent acting on behalf of a
disclosed principal is not personally liable to a third party for acts performed within
the scope of his for herl authority”). Second, Principal Gifford, Superintendent
DiCenso, and Assistant Superintendent Rabbit cannot be held liable under a theory
of respondeat superior. See Gia;/ V. Wood, 64 A.2d 191, 194 (R.l. 1949) (finding that
supervisors cannot be held liable, as a matter of law, for “acts of nonfeasance or
for... ltheirl subordinates acts of misfeasance in which... ltheyl did not participate.”l.
The Complaint does not set forth any facts alleging that these Defendants took part
in, commanded, or ratified any alleged negligent act by others. For these reasons,

l\/lary does not state a claim of negligence against any individual Defendant.

20

 

The negligence claims against the Committee fail because there is no factual
support for the inference that any assault or behavior by another individual was
reasonably foreseeable To prove a claim of negligence, the plaintiff must set forth
plausible facts showing (1) a duty owed by a defendant to a plaintiff; (2) a breach of
that duty§ (3) the proximate cause between the conduct and the resulting injury; and
(4) damages See Dam'e]s' V, F]uette, 64 A.3d 302, 304-05 (R.l. 2013). l*`oreseeability
is a vital part of any negligence claim, central to the element of breach of duty and
proximate cause. See Loj)ez v. D}ijersa] ]ns. C'o., 98 F. Supp. 3d 349, 357 (D.P.R.
2015),' See also Ge]c)so V. Kenny, 812 A.2d 814 (R.l. 2002) (factors determining
whether a duty exists include foreseeability and likelihood of the injury). Courts have
held that school committees are not responsible for misconduct of its students, when
the misconduct is not foreseeable See Dam'e]s, 64 A.3d at 306 (reasoning that a
plaintiff seeking to hold a school liable for injuries resulting from the acts of another
must show that such acts could have been reasonably foreseen by the school)§ see also
N angstown Sch. Comm, V. Justl}ie R., No. 13'6058, 2014 WL 8108411, at "‘15
(D.R.l. June 27, 2014) (noting that “a school has discretion in ensuring student safety,
no duty absent foreseeable harm based on prior acts or other factors”).

l\flary does not allege plausible facts that show that the alleged misconduct was
foreseeable First, many allegations of alleged assaults omit the names of students,
dates, and times of the incidents but lvlary alleges that Defendants had knowledge
or should have known about them. ECF No. 57 at 1[1[ 28'31. As pleaded, there are

no facts to set forth that any of the students had known assaultive propensities and

21

the incidents were foreseeable Relatedly, l\/lary’s allegations about the l\flay 2016
assault in the bathroom do not show that the alleged assault was foreseeable ’l`hc
Complaint lacks any facts to show that school officials were on notice to protect
against a sexual assault by the student.

l\/lary’s allegations about l\flr. DeBurgo also do not state a negligence claiin.
First, there are no alleged facts supporting the claim that “school personnel” knew or
“should have known” about an alleged prior rape by l\/lr. DeBurgo. ECF No. 57 at il
42. The Complaint also acknowledges that Mr. DeBurgo wrongfully re'entered the
school premises after being directed to leave and thereby gained “unlawful entry.” [d.
at 1[1[ 43, 47, 53, 57. The Complaint also lays out the actions of school officials about
the incident including that Mrs. hchaligliliii searched for l\/lary, notified Principal
Gifford of what she had seen, Superintendent DiCenso was briefed the same day, and
Pawtucl<et Police Department interviewed Mary the next day. [d. at 1[1[ 58'65, 67,
68, 73. Accordingly, there are no facts to support a claim of negligence against
Defendants about the l\/Ir. DeBurgo incident

3. The Rhode Island Civil Rights Act Claiin (Count Xll) Fails

In Count Xll, l\'lary asserts that Defendants violated her civil rights under
Rhode lsland’s Civil Rights Act (“RlCR ”), R.l. Gen. Laws §§ 42~112'1 et Seq. RICRA
protects against discrimination based on one’s “race, color, religion, sex, disability,
age, or country of ancestral origin.” R.l. Gen. Laws § 42'112'1. The Court looks to
federal law construing analogous civil rights statutes in assessing discrimination

claims under RICRA. See Uo]man V. Fauc}lel', 128 F. Supp. 3d 487, 491 n.8 (D.R.l.

22

 

2015) (“'l`he lthode lsland Supreme Court analyzes lRlCRAl claims using substantive
federal law from analogous causes of action.”). lfl\flary’s intent is for her RlCRA claim
to mirror her federal discrimination allegations under Title lX, the Equal Protection
Clause, rl`itle Vl, and Section 504,6 this claim fails for the reasons in the sections
above.
4. The Rhode lsland Constitution Claims (Count Xlll) Fail

ln Count `Xlll, l\’lary alleges a “lvliolation of equal protection to equal access to
an educational environment free from harassment and . . . discrimination as
guaranteed by the Rliode lsland Constitution." ECF No. 57 at 39. l\laii‘jf seeks remedy
under the Rliode lsland Constitution, Article l, Sections 2 and 5. Id. at 1[ 142 'l`hc
claim fails.

l\/lary’s state constitutional claims to equal protection and due process under
Article 1, Section 2 of the Rhode lsland Constitution fail for the same reasons as their
federal counterparts See R.I. Deposjtol's Econ. Pret. C'Orp. v. Brown, 659 A.2d 95,
100 (R.l. 1995) quual protection standards of lthode leland Constitution coterminous
with federal counterpart)§ Pe]]and v. Rfiode Is]and, 317 F. Supp. 2d 86, 97 (D.R.l.
2004) (analysis of Rhode leland equal protection and due process is identical to
parallel federal rights).

l\’lary also alleges that Defendants violated her “right to be free from

discrimination” under Article 1, Section 2 of the Rhocle lsland Constitution, but does

 

6 l\/lary does not allege whether she is seeking relief for discrimination based
on sex, disability, or some other protected status

23

 

not allege what protected status is the basis for the relief. Additionally, the claim
must be dismissed because the Rhode lsland Civil flights Act provides l\/lary with a
comprehensive remedy for her claim of discrimination See Fo]an V. State/Dep’t. of
C'}ii`]dren, Yout]i & E’Unz']jes, 723 A.2d 287, 292 (R.l. 1999) (holding that it was
unnecessary to “create or recognize a direct remedy under article 1, section 2 of the
Rhode lsland Constitution” for a claim when the plaintiff was provided with
comprehensive statutory remedies).

Finally, l\’lary alleges that Defendants violated her “right to justice" under
Article 1, Section 5 of the lthode lsland Constitution. 'l`his claim fails because Article
1, Section 5 is not a self'executing section with a private right of action. See Smi']er
v. Nap@li'aw, 911 A.Qd 1035, 1039 ns (a.l. 2006).

5. The Negligent and lntentional lnfliction of Emotional Distress
Clairns (Counts XIV and XV) Fail

ln Count XlV, l\/lary asserts that Defendants’ alleged “negligent acts and/or
failure to act constitute negligent infliction of emotional distress” and “such acts
caused and/or inflicted emotional distress and other harm to” l\’lary. ECF No. 57 at
1le 145'46. lthode lsland courts have noted that at least some proof of medically
established physical symptomology is needed for a successful negligent infliction of
emotional distress claim. See Perrottj V. G'onjcberg; 877 A.2d 631, 637 (R..l. 2005);
DIBatti'sta v. State, 808 A.2d 1081, 1089 (R.l. 2002) (party asserting a claim involving
negligent infliction of emotional distress may not rely on unsupported assertions of
physical ills and must produce evidence of the physical manifestations of their alleged

emotional distress). Mary’s claim fails because she does not allege facts showing

24

 

physical harm manifested by objective symptomology. lnstead, the Complaint
includes repetitive and conclusory assertions that she needed medical care, suffered
emotional distress and psychological damages7 post traumatic syndrome, and loss of
enjoyment ECF No. 57 at jle 77, 87, 89, 90, 102, 110, 116, 121, 131, 137, 140.
Accordingly, the negligent infliction of emotional distress claim fails

3 ii

ln Count XV, l\flary asserts that Defendants acts and/or failure to act”
constitute intentional infliction of emotional distress ECF No. 57 at ll 148. rl`he
lthode lsland Supreme Court has required at least some proof of medically
established physical symptomology for intentional infliction of emotional distress
claims See SI/Verd]i'ck V. Koc}i, 721 A.2d 849, 862'63 (R.l. 1998). Count XV fails for
the sallie reason that Count XlV fails as l\’lary does not allege any supporting facts
describing the symptomology of her alleged emotional distress beyond conclusory and
repetitive assertions
6. The State Law Retaliation Claim (Count XVI) Fails

ln Count XVl, Mary alleges that the Defendant City, acting through its
attorney, retaliated against her for bringing this lawsuit. ECF l\lo. 57 at ll 154.l As
with the Retaliation Claims of Counts Vl and Vll, the Complaint does not define the

“protected activity” in which l\/lary engaged in and against which Defendants

retaliated Further, l\flary does not allege that the Defendant City, through its

 

7 Plaintiffs do not oppose Defendants’ arguments on Count XV l in any manner.
See ECF No. 78 at 71 (noting that in “the case at bar there are two counts for
Retaliation, Counts Nuinbered Six and Seven”). There is no reference to Count XV l
in Plaintiffs’ objection to the motion to dismiss

25

 

attorney, had any knowledge of this lawsuit as is necessary to show a prima facie case
of retaliation Finally, l\'lary cannot show that she suffered an adverse action as there
is no standing to challenge the charge against Mr. l\’lorton. See TJ']SOH, 794 A.2d at
468 (noting that the “decision whether or not to prosecute, and what charge to
file. ..generally rests entirely in lthe prosecutor’sl discretion.”).
lV. CONCLUSION

A fellow student raped l\’lary on school premises She also allegedly
experienced inappropriate sexual conduct while at school. Acknowledging these
horrible incidents however, does not suffice for a complaint that must allege
plausible facts to support the causes of actions Here, the Plaintiffs have filed three
complaints yet they still do not allege plausible facts that support any cause of action
against these Defendants. The Third Amended Complaint does not recite facts to
“raise a right to relief above the speculative level” (Tr-vomb/:y, 550 U.S. at 555) but
instead offers “labels and conclusiens” and “naked assertienlsl devoid of further
factual enhancement ” fc]l)a], 556 U S. at 678 (quoting Tivoml)]y, 550 U. S. at 55.7)

The Court therefore GRANTS the Defendants’ Joint l\flotion to Disiniss

Plaintiffs’ 'l‘hird Amended Colnplaint. ECl` No. 73

Jo in J. l\'lcConnellv Jr.
United States Distiict Judge

April 16, 2019

26

 

